Citation Nr: 1452698	
Decision Date: 12/01/14    Archive Date: 12/10/14

DOCKET NO.  09-45 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for right hernia.  

2.  Entitlement to service connection for a right knee disorder.  

3.  Entitlement to service connection for bowel and bladder disorders, to include as secondary to service-connected cervical spine degenerative disc disease.  

4.  Entitlement to an initial rating in excess of 10 percent for service-connected headaches from January 29, 2007, through August 5, 2010.

5.  Entitlement to a staged initial rating in excess of 30 percent for service-connected headaches from August 6, 2010.  

6.  Entitlement to an initial compensable rating for service-connected postoperative right ear scar effective January 28, 2007.  

7.  Entitlement to an initial compensable rating for service-connected sinusitis effective January 28, 2007. 

8.  Entitlement to an initial compensable rating for service-connected hemorrhoids effective January 28, 2007.

9.  Entitlement to rating in excess of 20 percent for service-connected low back pain.  

10.  Entitlement to rating in excess of 20 percent for service-connected cervical spine degenerative disc disease.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran served on active duty from November 1972 to January 1993.  

These matters are before the Board of Veterans' Appeals  (Board) on appeal of a June 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.


There, in part, the RO granted the Veteran's claim for service connection for headaches and assigned a 10 percent rating effective from January 29, 2007.  The Veteran perfected an appeal of the initial rating assigned following the June 2008 grant of service connection for headaches.  Fenderson v. West, 12 Vet. App. 119, 126 (1999) (holding that, where a veteran appeals the initial rating assigned for a disability, evidence contemporaneous with the claim for service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and if later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found).  The Board parenthetically observes that all the other claims here on appeal, concerning increased ratings, and decided below, also stem from initial ratings.  Hence, they are characterized as shown above.

The RO later, in August 2011, increased the disability rating assigned to the Veteran's service-connected headaches to 30 percent, effective August 6, 2010.  On a claim for an increased rating, the claimant will generally be presumed to be seeking the maximum benefit allowed by law and regulation, and it follows that such a claim remains in controversy where less than the maximum available benefit is awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Since the grant of the 30 percent rating is not a full grant of the benefits sought on appeal, and since the Veteran did not withdraw his claim of entitlement to an increased rating, the matter remains, as characterized above, before the Board for appellate review.

The Veteran provided testimony in June 2010 at a hearing conducted by a Decision Review Officer at the RO.  A transcript of this hearing has been associated with the record.  

The Veteran also perfected a claim in June 2008, at which time service connection for posttraumatic stress disorder (PTSD) was denied.  The RO later, in February 2011, granted this claim.  As such, this matter is no longer before the Board for appellate consideration.  


The issues of entitlement to service connection for bowel and bladder disorders, to include as secondary to service-connected cervical spine degenerative disc disease; and for entitlement to a rating in excess of 20 percent for service-connected low back pain and entitlement to a rating in excess of 20 percent for service-connected cervical spine degenerative disc disease are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In June 2014, prior to promulgation of a decision in the appeal, the Board received notification that a withdrawal of this appeal concerning the issue of entitlement to service connection for right hernia, was requested by the Veteran.

2.  There has been no demonstration by competent medical evidence, or competent and credible lay evidence, that the Veteran has either a right knee disorder which is causally or etiologically related to his military service, or that right knee arthritis was manifested to a compensable degree within the applicable presumptive period.  

3.  From January 29, 2007, to August 5, 2010, the Veteran's headaches were manifested by complaints of headaches occurring two to three times a week, and causing the Veteran to seek a dark room and to take medications; the Veteran's headaches during this time were described as mild by a VA examiner, usually permitted him to continue working and were not shown to be manifested by characteristic prostrating attacks.  

4.  From August 6, 2010, the Veteran's headaches have not been shown to be manifested by symptoms which more nearly approximate very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  

5.  Throughout the course of this appeal, the Veteran's right ear scar disorder has been characterized as superficial and has not been shown at any time to have either been manifested by one characteristic of disfigurement; to be painful or unstable, or to have caused limitation of function.

6.  From January 29, 2007, to August 5, 2010, the Veteran's sinusitis was manifested by complaints of trouble breathing and purulent discharge; the Veteran's sinusitis during this time was not evidenced by the presence of one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.

7.  From August 6, 2010, to November 5, 2012, the Veteran's sinusitis was manifested by complaints of trouble sleeping due to congestion and drainage trouble; trouble breathing and purulent discharge; the Veteran's sinusitis during this time was evidenced by the presence of three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge; it was not evidenced by the presence of three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  

8.  From November 6, 2012, the Veteran's sinusitis was manifested by complaints of trouble sleeping due to headaches and drainage; the Veteran's sinusitis during this time has not been evidenced by the presence of one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge.

9.  Throughout the course of this appeal, the Veteran's hemorrhoids, though symptomatic on occasion (accompanied by some bleeding), have not been characterized as large or thrombotic, irreducible, and evidencing frequent recurrences.




CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal by the Veteran concerning the issue of entitlement to service connection for right hernia have been met.  38 U.S.C.A. § 7105(b)(5) (West 2002); 38 C.F.R. §§ 20.201, 20.204 (2014).

2.  The criteria for service connection for a right knee disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2014).

3.  From January 29, 2007, to August 5, 2010, the criteria for an initial rating in excess of 10 percent for the Veteran's headaches were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.159, 4.2, 4.7, 4.10, 4.124a, Diagnostic Code 8100 (2014).

4.  From August 6, 2010, the criteria for the assignment of a staged initial rating in excess of 30 percent for the Veteran's headaches were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.159, 4.2, 4.7, 4.10, 4.124a, Diagnostic Code 8100 (2014).

5.  From January 29, 2007, the criteria for the assignment of an initial compensable rating for the Veteran's right ear scar disorder have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.159, 4.2, 4.7, 4.10, 4.118, Diagnostic Code 7804 (2014).

6.  From January 29, 2007, to August 5, 2010, the criteria for the assignment of an initial compensable rating for the service-connected sinusitis have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.97, Diagnostic Code 6513 (2014).





7.  From August 6, 2010, through November 5, 2012, the criteria for the assignment of a 10 percent initial staged rating, but no higher, for the Veteran's sinusitis, were met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.97, Diagnostic Code 6513 (2014).

8.  From November 6, 2012, the criteria for the assignment of an initial staged compensable rating for the service-connected sinusitis have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.97, Diagnostic Code 6513 (2014).

9.  From January 29, 2007, the criteria for the assignment of an initial compensable rating for the service-connected hemorrhoids have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.159, 4.2, 4.7, 4.114, Diagnostic Code 7336 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal - Service Connection for Right Hernia

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. Withdrawal of an appeal will be deemed a withdrawal of the notice of disagreement (NOD) and, if filed, the Substantive Appeal, as to all issues to which the withdrawal applies.  38 C.F.R. § 20.204(c).  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204(a).  The Board was notified of the Veteran's desire to withdraw his appeal wherein he sought service connection for right hernia in June 2014.  See letter from accredited representative.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.




VA's Duties To Notify And Assist

With respect to the Veteran's claims, the Board has reviewed all of the evidence in the record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Court of Appeals for the Federal Circuit (Federal Circuit) has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his/her representative, if applicable, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328   (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 73 Fed. Reg. 23,353-56 (Apr. 30, 2008).

Further, upon receipt of a claim for service connection for a disability, VA is required to review the evidence presented with the claim and to provide the claimant with notice of what evidence not previously provided will help substantiate his/her claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Specifically, VA must notify the claimant of what is required to establish service connection and that a disability rating and effective date for the award of benefits will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In cases where service connection has been granted and an initial disability rating and effective date have been assigned, the claim for service connection has been substantiated, and any defect in the notice regarding that claim was therefore not prejudicial to the claim.  See Dingess, 19 Vet. App. at 491.  In such cases, where the veteran then files a notice of disagreement (NOD) with the initial rating and/or the effective date assigned, he/she has initiated the appellate process and different, and in many respects, more detailed notice obligations arise, the requirements of which are set forth in sections 7105(d) and 5103A of the statute.  Id., see also Goodwin v. Peake, 22 Vet. App. 128, 137 (2008); 38 U.S.C.A. §§ 5103(A), 7105(d).

Compliant notice was provided to the Veteran in February 2007 concerning his claimed right knee disorder.  This notice informed the Veteran of the evidence needed to substantiate his claim and of his and VA's respective duties in obtaining evidence and included notice with regard to assignment of disability ratings and effective dates.

The duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available VA medical records are in the claims file and were reviewed by both the RO and the Board in connection with his claim.  The Veteran has not identified any other outstanding records that are pertinent to the issue currently on appeal.

In July 2011, the Veteran was afforded a VA orthopedic examination.  The VA examination was adequate, as the examiner conducted a complete examination, recorded all findings considered relevant under the applicable law and regulations, and offered a well-supported opinion based on consideration of the full history of the Veteran's claimed right knee disorder.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that VA's duty to assist the Veteran with respect to obtaining a VA examination has been met.  38 C.F.R. § 3.159(c)(4).  The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claim and did in fact participate.  Washington v. Nicholson, 21 Vet. App. 191 (2007).  This included providing testimony at a local hearing in June 2010.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

The Board finds that all necessary development has been accomplished, to the extent possible, and therefore appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993).

In this case, concerning the issues of entitlement to initial increased ratings, notice obligations set forth in sections 7105(d) and 5103A of the statute were met when the RO issued an October 2009 Statement of the Case (SOC) in response to the Veteran's January 2009 NOD with the initial ratings assigned.  The SOC provided citations to the pertinent regulations involved, a summary of the evidence considered, and notice of the decision and the reasons for the decision.  38 U.S.C.A. § 7105(d).  The Veteran has not argued that there was any deficiency with regard to the notice requirements.  Accordingly, the Board concludes that, in this case, the RO met the notice obligations set forth in sections 7105(d) and 5103A of the statute.

VA has also satisfied its duty to assist the Veteran with development of evidence.  The Veteran's service treatment records as well as all identified and available VA medical records pertinent to the years after service are in the claims file and were reviewed by both the RO and the Board in connection with the Veteran's increased rating claims.  The Veteran has not identified any unobtained medical records.

In addition, as discussed below, the Veteran is shown to have been afforded several VA examinations with respect to the initial increased rating issues on appeal.  38 C.F.R. §3.159(c)(4).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr, at 312.  The Board finds that the VA examinations obtained in this case are adequate for rating purposes because they provided the necessary clinical findings to evaluate the respective disabilities under the rating criteria.  Accordingly, the duty to assist the Veteran with the development of evidence pertinent to his initial increased rating claims seeking higher initial ratings has been satisfied.

Laws and Regulations/Factual Background/Analysis

Service Connection - Right Knee Disorder

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of the following:  (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Arthritis is considered a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provision of 38 C.F.R. § 3.303(b) apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  With chronic disease as such in service, "subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes."  38 C.F.R. § 3.303(b).

In adjudicating a claim, the Board must assess the competence and credibility of the veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington, 19 Vet. App. at 368-69.  The Board also has a duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The Veteran is competent to provide facts about what he experienced; for example, he is competent to report that he engaged in certain activities in service and currently experiences certain symptomatology.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  Competency, however, must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  The Board acknowledges that it cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan, 451 F.3d at 1337.  However, such lack of contemporaneous evidence is for consideration in determining credibility.

Once the evidence is assembled, the Board is responsible for determining whether the preponderance of the evidence is against the claim.  If so, the claim is denied; if the evidence is in support of the claim or is in equal balance, the claim is allowed.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 3.102.

The Veteran sought service connection for his claimed right knee disorder (chondromalacia) here being adjudicated in January 2007.  See letter from his then of record accredited representative.

Review of the Veteran's service treatment records on file shows that clinical evaluation of the Veteran's right knee was normal in the course of examinations conducted in October 1972, and in May 1989 and June 1991.  He denied problems with his knees in October 1972, and in May and June 1991.  A clinical record, dated in March 1973, does show that right knee chondromalacia was diagnosed.  

Post service records include a May 1996 VA general medical examination report, which shows neither complaints of, clinical findings of, or a diagnosis concerning the right knee.  

At his June 2010 local hearing, the Veteran testified that his right knee problems were caused by, in essence, running during his military service.  

The report of a VA orthopedic examination report, dated in July 2011, shows that the Veteran complained of several right knee-related symptoms.  He informed the examiner that his knee problems began in service, to include his being seen in March 1973.  Following the examination, a diagnosis of right knee degenerative joint disease was supplied.  Though, an X-ray report, dated the same day, shows that no significant right knee degenerative changes were identified.  The examining physician opined that it was less likely than not that the Veteran's right knee disorder was related to service.  As rationale for this opinion, he observed that while he was seen on one occasion in service (March 1973) for right knee complaints, at which time, in the opinion of the physician chondromalacia was misdiagnosed, no right knee complaints or problems were shown in the course of his separation examination.  He added that the present problems were more likely than not occupational and age related.  

The only medical opinion to address causation is that offered by the July 2011 VA examiner who concluded that the Veteran did not have a right knee disorder related to his active military service.  The examiner offered a supporting comprehensive rationale.  An opinion to the contrary is not of record.  To the extent the Veteran asserts he has a right knee disorder that is due to service, the Board finds that given the particular facts of this case, his condition could have multiple causes and is not a disability for which a lay opinion is competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011). 

Thus, the only competent, credible evidence of record is the July 2011 VA opinion which weigh against the claim.  There is no competent, credible evidence of continuity of symptomatology since service.  Also, even if right knee arthritis is in fact present, it was not diagnosed within the applicable presumptive period.  As such, entitlement to service connection on a presumptive basis, pursuant to 38 C.F.R. §§ 3.307, 3.309, may not be granted.

Accordingly, the Board finds that the preponderance of the competent medical, or competent and credible lay, evidence of record is against the Veteran's claim for service connection for a right knee disorder.  The Board has considered the doctrine of giving the benefit of the doubt to the Veteran, under 38 U.S.C.A. § 5107 (West 2002), and 38 C.F.R. § 3.102 (2014), but does not find that the evidence is of such approximate balance as to warrant its application.

Initial Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Where, as here, a veteran appeals the initial rating assigned for a disability at the time that service connection for that disability is granted, evidence contemporaneous with the claim and with the initial rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous . . . ."  Fenderson, at 126.  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis which follows is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Headaches

Service connection was granted for headaches by the RO in June 2008.  A 10 percent rating was assigned, effective from January 29, 2007.  See 38 C.F.R. § 4.124a, Diagnostic Code 8100.  The RO later, in August 2011, assigned a 30 percent rating for the headaches, effective from August 6, 2010.  

Under Diagnostic Code 8100, migraine headaches resulting in characteristic prostrating attacks averaging one in 2 months over the last several months warrant a 10 percent rating.  Migraines resulting in characteristic prostrating attacks occurring on an average once a month over the last several months warrant a 30 percent rating.  Migraines with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability warrant a 50 percent rating.  38 C.F.R. § 4.124a.  50 percent is the maximum rating assignable under Diagnostic Code 8100.

The pertinent facts concerning this matter include the report of a January 2008 VA neurological disorders examination.  The Veteran complained of early morning headaches associated with his sinuses but also of other headaches occurring two to three times a week in the afternoon.  He claimed to experience photophobia and phonophobia requiring him to go to a dark quiet space and to take medication.  He added he could usually work through the headaches but sometimes needed to go into a quiet dark environment.  Migraine type headaches, described as mild, was diagnosed.  

At his June 2010 hearing, the Veteran testified that his headache symptoms were increasing, causing him to need to lay down a couple of times a week.

The report of an August 6, 2010, VA nose, sinus, larynx, and pharynx examination shows that the Veteran complained of headaches occurring at least monthly but less than weekly.  The severity of the headaches was not discussed.  

The report of a July 2011 VA neurological disorders examination includes complaints of headaches occurring two to three a week.  The headaches were accompanied by sensitivity to sun and light.  If they occurred while at home, the Veteran noted that he would rest in a quiet and dark room.  Mixed headaches was diagnosed.  The nature (i.e., whether they were prostrating) was not reported.  

A VA outpatient primary care physician note, dated in April 2013, noted that the frequency of the headaches decreased following sinus surgery.  He added he took medication as needed.  

After careful consideration of all of the evidence of record, including particularly the above-referenced VA examination reports dated in January 2008, August 2010 and November 2012, the Board finds that the Veteran's headaches did not warrant a rating in excess of 10 percent from January 29, 2007, to August 5, 2010, nor higher than 30 percent from August 6, 2010.

As noted, the January 2008 VA examination report did not show clinical findings which more nearly approximated a finding of characteristic attacks occurring on an average of once a month over the last several months.  Also, while the August 6, 2010, examination shows that the VA medical provider who conducted the examination documented headaches occurring at least monthly but less than weekly, he did not comment as to the severity of the headaches.  Notwithstanding this lack of clinical information, the record clearly fails to show that a rating in excess of 30 percent is for assignment from August 6, 2010, as the record fails to show the presence of very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  

In reaching this decision, the Board considered the doctrine of reasonable doubt, however, where the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Postoperative Right Ear Scar

Service connection was granted for a postoperative right ear scar by the RO in June 2008.  A zero percent (noncompensable) evaluation was assigned, effective from January 29, 2007.  See 38 C.F.R. § 4.118, Diagnostic Code 7804.  

When, as here, the Rating Schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation will be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.  Under Diagnostic Code 7804, in effect at the time of the Veteran's claim, superficial painful scars warranted the assignment of a 10 percent rating.  

Under Diagnostic Code 7803, also in effect at the time of the claim, superficial scars which were unstable also warranted a 10 percent rating.  

Under Diagnostic Code 7804, also in effect at the time of the claim, superficial scars which were unstable also warranted a 10 percent rating.  

Under Diagnostic Code 7805, also in effect at the time of the claim, scars can be rated upon limitation of function of the affected part.  

Diagnostic Code 7800 addresses scars of the head, face, or neck.  Under Diagnostic Code 7800, a 10 percent evaluation is warranted for scars of the head, face, or neck when there is one characteristic of disfigurement.  38 C.F.R. § 4.118, Diagnostic Code 7800.  A 30 percent evaluation requires visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or with two or three characteristics of disfigurement.  Id.  A 50 percent evaluation requires visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or with four or five characteristics of disfigurement.  Id.  An 80 percent evaluation requires visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or with six or more characteristics of disfigurement. 

In Note 1 under Diagnostic Code 7800, the eight characteristics of disfigurement are:  scar 5 or more inches (13 or more cm) in length; scar at least one-quarter inch (0.6 cm) wide at its widest part; surface contour of scar elevated or depressed on palpation; scar adherent to underlying tissue; skin hypo-pigmented or hyper-pigmented in an area exceeding six square inches; skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches; underlying soft tissue missing in an area exceeding six square inches; and skin indurated and inflexible in an area exceeding six square inches.  Also, Note 3 requires consideration of unretouched color photographs when evaluating scars under these criteria.  Diagnostic Code 7800.

The criteria for rating scars under Diagnostic Codes 7800-7805 were changed in September 2008.  73 Fed. Reg. 54,708 -12 (Sept. 23, 2008) (effective from October 23, 2008).  However, the changes apply only to applications for benefits received by VA on or after October 23, 2008, or to claims where a Veteran requests review under the new criteria.  No such request has been made in this case.

The report of a September 2009 VA scars examination report shows that the Veteran provided a history of a scar resulting from the removal of a cyst located behind his right ear.  The Board parenthetically notes that a January 2008 VA scars examiner incorrectly examined the Veteran's left ear.  Examination revealed two scars on the back of the right ear.  They were visible only by pushing the pinna of the right ear forward.  They were otherwise not visible.  No symptoms were present, including pain and skin breakdown.  The scars also did not limit the Veteran concerning his routine daily activities or employment.  One scar, again only visible upon pushing down the pinna of the right ear, was thin and five centimeters (cms.) long.  The second scar was lateral to the first scar, and was described as very thin and 2 cms. long.  Neither scar caused any disfigurement.  The scars were not painful, did not cause skin breakdown, and were superficial with no underlying soft tissue damage.  Neither scar limited any motion.  There was no inflammation, edema or keloid formation.  The supplied diagnosis was reactive postauricular lymph node removal with residual scars.  

At his June 2010 hearing, the Veteran testified that his ear scar was painful and sensitive.  

The report of a July 2011 VA scars examination report shows that examination of the Veteran's scars elicited no pain, and no adherence to underlying tissue was present.  The scars were not unstable, elevated or depressed.  They were described as superficial.  They were not deep.  The scars also were not found to be inflamed, or including edema or keloid formation.  There was no disfigurement present.  Though in the course of the examination the Veteran was quoted as saying "It is my right ear, not my left ear, no problems with my left ear," the examiner still supplied a diagnosis concerning the Veteran's left ear.  

A November 2012 VA scars/disfigurement examination report includes a diagnosis of surgical scar, right posterior earlobe.  The Veteran reported he had no right ear trouble except when it was cold, at which time it "stings."  The scars were not painful or unstable.  Examination showed that the only area which may be a scar was reported to be over the posterior lower ear lobe which measured 1 cm. by .2 cm.  It was nontender, and nonadherent to the underlying skin.  

After careful consideration of all of the evidence of record, including particularly the above-referenced VA examination reports dated in September 2009, July 2011 and November 2012, the Board finds that the Veteran's right ear scar disorder did not warrant, for the entire initial rating period, a compensable rating.



All evidence of record, since the inception of the Veteran's claim in January 2007, has failed to reveal more than one, or two, barely visible right ear scars.  One characteristic of disfigurement has not been discerned on clinical examination.  

Also, all three VA examination reports undertaken in the course of this appeal show that the scarring was superficial, and neither painful, disfiguring, or unstable.  The scars also did not result in functional limitation.  Thus, disability due to his right ear scar disorder does not approximate the criteria for a compensable rating under any applicable rating criteria as it has not been shown to be either painful or unstable.  

The Board finds the preponderance of the evidence shows that the Veteran's postoperative right ear scar disorder has not approximated a level of severity for which a compensable rating can be assigned for any time during the entire appeal period.

In reaching this decision, the Board considered the doctrine of reasonable doubt, however, where the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  Gilbert.

Sinusitis

Service connection was granted for sinusitis by the RO in June 2008.  A zero percent (noncompensable) evaluation was assigned, effective from January 29, 2007.  See 38 C.F.R. § 4.97, Diagnostic Code 6513.  

Under Diagnostic Code 6513, a zero percent evaluation is for assignment when sinusitis is only detected by X-ray.  See 38 C.F.R. § 4.97.  

A 10 percent evaluation is for application when sinusitis results in one or two incapacitating episodes per year requiring prolonged (lasting four to six weeks) antibiotic treatment, or; three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  Id.  


A 30 percent evaluation is applicable when there are three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  Id.

A 50 percent rating is for application following radical surgery with chronic osteomyelitis, or near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.  A Note accompanying the rating criteria defines an incapacitating episode as one that requires bed rest and treatment by a physician.  Id.

The report of a January 2008 VA nose, sinus, larynx, and pharynx examination shows that the Veteran complained of interference with breathing through his nose, and purulent discharge.  Examination showed no nasal obstruction.  There was no tenderness, purulent discharge, or crusting affecting the sinuses.  Chronic sinusitis was diagnosed.  

At his June 2010 hearing, the Veteran testified that his sinus symptoms were worsening, to include constantly draining mucus.  He added he took an antibiotic for his disorder.  

The report of an August 6, 2010, VA nose, sinus, larynx, and pharynx examination shows that the Veteran complained of trouble sleeping due to congestion and drainage trouble.  He noted he took medication which provided temporary relief.  A diagnosis of sinus, confirmed by X-ray, was reported.  November 2003 X-ray findings were reported not to show sinus disease.  A history of incapacitating episodes was noted; however, none required four to six weeks of antibiotic treatment.  The Veteran also reported a history of non-incapacitating episodes, accompanied by headaches, purulent drainage and sinus pain.  The Veteran added these occurred four times per year, and lasted from seven to 14 days.  Current sinus symptoms included purulent nasal discharge, headaches, sinus pain and sinus tenderness.  The diagnosis indicated that while no definite evidence of sinus disease was present, chronic sinusitis was diagnosed.  

The report of a November 6, 2012, VA sinusitis, rhinitis and other conditions of the nose, throat, larynx and pharynx notes that the Veteran had sinusitis.  The Veteran denied having non-incapacitating episodes of sinusitis characterized by headaches, pain and purulent discharge or crusting in the past 12 months.  He also denied having incapacitating episodes requiring prolonged (4 to 6 weeks) of antibiotics treatment in the past 12 months.  

After careful consideration of all of the evidence of record, including particularly the above-referenced VA examination reports dated in January 2008, August 2010 and November 2012, the Board finds that the Veteran's sinusitis did not warrant a compensable rating from January 29, 2007, to August 5, 2010, or from November 6, 2012.  The Board, however, does find that the evidence of record demonstrates that, from August 6, 2010, to November 5, 2012, a disability rating of 10 percent, but no higher, is warranted for the Veteran's service-connected sinusitis.

For the period from January 29, 2007, to August 5, 2010, the pertinent evidence of record is the January 2008 VA examination report.  The findings fail to demonstrate that Veteran's sinusitis during this time was manifested by one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.

From August 6, 2010, to November 5, 2012, however, the Veteran's sinusitis during this time was evidenced by the presence of three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge.  See VA examination report, dated August 6, 2010.  It was not shown to be manifested by symptoms reflective of three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  

Also, from November 6, 2012, the Veteran's sinusitis was manifested by complaints of trouble sleeping due to headaches and drainage; the Veteran's sinusitis during this time has not been evidenced by the presence of one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge.  See VA examination report, dated in November 2012.  

In reaching these decisions, the Board considered the doctrine of reasonable doubt, however, where the preponderance of the evidence is against the appellant's claims (in part), the doctrine is not for application.  Gilbert.

Hemorrhoids

Service connection was granted for hemorrhoids by the RO in June 2008.  A zero percent (noncompensable) evaluation was assigned, effective from January 29, 2007.  See 38 C.F.R. § 4.114, Diagnostic Code 7336.  

Under Diagnostic Code 7336, hemorrhoids (external or internal), provides a noncompensable rating when hemorrhoids are mild or moderate; and a 10 percent rating is warranted for irreducible, large or thrombotic hemorrhoids, with excessive redundant tissue, evidencing frequent recurrences.  A 20 percent rating is warranted for persistent bleeding and secondary anemia, or with fissures.

The report of a January 2008 VA rectum and anus examination shows the Veteran complained of symptoms including anal itching, diarrhea, swelling, and perianal discharge.  He gave a history of rectal bleeding about three times a year.  He used over the counter medicine for treatment.  Examination showed no hemorrhoids; non-thrombosed skin tags at the anterior aspect of the anus was observed.  

At his June 2010 hearing, the Veteran testified that he on occasion experienced bleeding, but that this had not occurred in a while.  

The report of an August 2010 VA rectum and anus examination shows that the Veteran gave a history of intermittent - with remissions - hemorrhoids.  He used over the counter medication as needed.  He provided a history of occasional rectal bleeding.  Current symptoms included anal itching, burning, diarrhea, difficulty passing stool and pain.  The Veteran reported having hemorrhoids, which occasionally included bleeding, without thrombosis two times a year.  Recurrences with thrombosis were noted to occur one or less times per year.  Hemorrhoids were not present at the time of the examination.  No other symptoms were reported.  External hemorrhoids was diagnosed.  Hemorrhoids examination report shows that a diagnosis of internal or external hemorrhoids was supplied.  The Veteran reported having a flare up of his hemorrhoids a couple times a year, and that this was accompanied by some bleeding with bowel movements.  He added he used over-the-counter medications to treat this condition.  Examination showed the presence of mild to moderate hemorrhoids, flaring up about once or twice a year.  The Veteran declined a rectal examination, stating he was not then having a flare up.  No other pertinent findings were reported.  

The report of a November 2012 VA hemorrhoids examination report shows that a diagnosis of internal or external hemorrhoids was supplied.  The Veteran reported having a flare up of his hemorrhoids a couple times a year, and that this was accompanied by some bleeding with bowel movements.  He added he used over the counter medications to treat this condition.  Examination showed the presence of mild to moderate hemorrhoids, flaring up about once or twice a year.  The Veteran declined a rectal examination, stating he was not then having a flare up.  No other pertinent findings were reported.  

After careful consideration of all of the evidence of record, including particularly the above-referenced VA examination reports dated in January 2008, August 2010, and November 2012, the Board finds that the Veteran's hemorrhoids disorder does not warrant, for the entire initial rating period, a compensable rating.

All evidence of record, since the inception of the Veteran's claim in January 2007, has failed to reveal the presence of irreducible, large or thrombotic hemorrhoids, with excessive redundant tissue, evidencing frequent recurrences.  See Diagnostic Code 7336.  



The Board finds the preponderance of the evidence to show that the Veteran's hemorrhoids disorder has not approximated a level of severity for which a compensable rating can be assigned for any time on appeal.

In reaching this decision, the Board considered the doctrine of reasonable doubt, however, where the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  Gilbert.

Extraschedular Consideration

The evidence in this case does not show that the Veteran has manifestations of his service-connected headaches, postoperative right ear scar disorder, sinusitis or hemorrhoids that are not contemplated by the applicable rating criteria.  In each instance, the rating criteria reasonably describe the Veteran's disability picture and such pertinent symptoms have been duly considered in assigning the current schedular rating.  Consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008). 


ORDER

The appeal of the issue concerning entitlement to service connection for right hernia is dismissed.

Entitlement to service connection for a right knee disorder is denied.

An initial disability rating in excess of 10 percent for service-connected headaches from January 29, 2007, to August 5, 2010, is denied. 

A initial staged disability rating in excess of 30 percent for service-connected headaches from August 6, 2010, is denied.

An initial compensable disability rating for the service-connected right ear scar from January 29, 2007, is denied.

An initial compensable disability rating for the service-connected sinusitis from January 29, 2007, to August 5, 2010, is denied.

From August 6, 2010, to November 5, 2012, a 10 percent initial staged rating, but no higher, for sinusitis is granted, subject to the provisions governing the award of monetary benefits.

From November 6, 2012, an initial staged compensable disability rating for the service-connected sinusitis is denied.

An initial compensable disability rating for the service-connected hemorrhoids is denied.


REMAND

Although the Board sincerely regrets the additional delay, remand is unfortunately necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  Remand is also necessary to ensure the Veteran all applicable due process considerations.

The Veteran's claim seeking service connection for a bowel and bladder disorder, secondary to his service-connected cervical spine disorder, was received in January 2007.  See letter from his then representative.  

Service treatment medical records review show no findings of any in-service complaints, treatment, or diagnoses pertaining to a bowel and/or balder disorder.  As he is claiming this is secondarily related, this is not detrimental to his claim.  

A July 2006 VA physician note shows that no bladder nor bowel problems.  

The report of an April 2007 VA spine examination shows that the Veteran was claiming to have bladder and bowel problems secondary to his service-connected spine injury [cervical].  The report cited a February 2007 VA spinal cord progress note which indicated "no bowel or bladder bur urinary frequency off and on."  In the course of the examination the Veteran gave a history of urinating four to five times a night, and denied a weak stream.  He also denied bowel or sexual complaints.  The examiner determined the Veteran had an enlarged prostate, with urinary frequency at night.  Neurologic examination was noted to have shown the lumbar spine to be normal.  The Veteran denied bowel complaints.  The examiner opined that the Veteran's bladder complaints were less likely than not related to his service-connected lower back disorder.  As noted, the Veteran has claimed that he had bowel and bladder problems due to his service-connected cervical spine disorder, and not his lumbar spine disorder.  An opinion concerning this relationship, if any, is not of record.  

Remand is therefore here necessary due to inadequate medical examination findings.  Essentially, the medical findings/opinions (or lack thereof) on file concerning the instant service connection claim for a bowel and bladder disorder now before the Board for appellate consideration are inadequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311-312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (An opinion is considered adequate when it is based on consideration of an appellant's prior medical history and examinations and describes the disability in sufficient detail so that the Board's evaluation of the claimed disability is a fully informed one.).  In this case, a remand is necessary for clarifying medical opinions. 38 C.F.R. §3.159(c)(4).

Also, and for informational purposes, service connection is warranted for a disability which is aggravated by, proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  Any additional impairment of earning capacity resulting from a service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, also warrants compensation.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary condition, the secondary condition is considered a part of the original condition.  Id.   

Remand is also necessary concerning the two issues now before the Board, in which the Veteran seeks ratings in excess of 20 percent for both low back pain and for cervical spine degenerative disc disease.  

While the Board observes that each of these orthopedic-based disabilities were most recent evaluated by VA in November 2012, review of an April 2013 VA primary care physician note shows that a diagnosis of back pain was supplied.  It is not clear if this reference to pain concerned the lumbar spine, cervical spine, or both.  The Veteran informed the physician that he was being "worked up outside" VA for this.  Review of the medical records now available to the Board, to include those that have been associated with the Veteran's claims folder, as well as those located in "Virtual VA," indicates that it appears that records from this referred to private medical professional are not currently of record.

As concerning the private records, remand is necessary to seek to obtain these private medical treatment records as they may contain information relevant to the matters at hand.  VA has a duty to assist the Veteran in obtaining such records.  38 C.F.R. § 3.159(c) (2014).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should ask the Veteran to supply the name and address of the physician who he claimed was treating him outside of VA for back-related problems.  See April 2013 VA primary physician care note.  To assist in acquiring these private medical records the Veteran should be provided a copy of VA Form 21-4142 (Authorization and Consent to Release Information).  Efforts to obtain the federal government records should only end if they do not exist or further efforts to obtain them would be futile.  38 C.F.R. § 3.159(c)(1).  If the records are unavailable, the Veteran should be advised of such unavailability, and the claims file must be properly documented as to the unavailability of these records.

2.  The AOJ should also forward the claim folder to the VA physician who completed the April 2007 VA spine examination.  If he finds that a contemporaneous examination would be beneficial, such should be scheduled.  If the April 2007 VA examiner is not available, the claims file should be made available to and reviewed by a different examiner.  Again, if this examiner finds that a contemporaneous examination would be beneficial, one should be scheduled.

After reviewing the claim folder, to include this remand, by means of an addendum report, the examiner must address the following:

Determine the nature and etiology of the Veteran's claimed bowel and bladder disability, if any, including whether it is at least as likely as not that his claimed disability is related to his service in the military, including his service-connected cervical spine degenerative disc disease.  Specifically, the VA physician is to provide an opinion as to whether the Veteran's service-connected cervical spine disorder caused or permanently worsened or otherwise aggravated his claimed bowel and bladder disorder.

Note:  The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.

To assist in making this important determination, have the VA nurse practitioner should again review the claims file for the Veteran's pertinent medical history, including a copy of this remand, the Veteran's service medical records, and pertinent post-service medical records.

A clear rationale for all opinions is necessary -- to include providing citations to pertinent factual findings and in-service medical history -- and a discussion of the medical principles involved would be of considerable assistance to the Board.  In addition, the reviewer/examiner must explain the basis for any and all provided opinions.

3.  The AOJ must notify the Veteran that it is his responsibility to report for any scheduled VA examination - if scheduled -- and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. § 3.655 (2014).

In the event that the Veteran does not report for any scheduled examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

4.  The AOJ should ensure that the requested action has been accomplished (to the extent possible) in compliance with this REMAND.  If the ordered action is determined to have not been undertaken or to have been taken in a deficient manner, appropriate corrective action must be taken.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

5.  If, while in remand status, additional evidence or information received triggers a need for further development or assistance, such as providing the Veteran with updated notice of what evidence has been received and not received by VA as well as who has the duty to request evidence, then such development must be undertaken by VA. 38 U.S.C.A. §§ 5100 , 5103 (West 2002 & Supp. 2014); 38 C.F.R. § 3.159 (2014).

6.  Thereafter, and following any other indicated development - to include the need to conduct additional VA examinations -- the AOJ should readjudicate the appealed service connection and increased rating issues in light of all the evidence of record.  As to the two increased rating issues, consideration of the Hart decision should be undertaken.  If the benefits sought on appeal remain denied in any respect, the Veteran and his representative should be provided a Supplemental Statement of the Case that includes a summary of any additional evidence submitted, applicable laws and regulations, and the reasons for the decision.  He should then be afforded an applicable time to respond thereto.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).









These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



______________________________________________
MICHAEL MARTIN 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


